Citation Nr: 0321352	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  99-18 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for residuals of a right 
wrist fracture with loose bodies at the region of triangular 
fibrocartilage, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  

The veteran's increased rating claim was previously before 
the Board, and in a December 2000 remand it was returned to 
the RO for additional development.  That development has been 
completed, and the claim is once again before the Board for 
appellate review.  The Board also notes that a letter was 
issued to the veteran in April 2003 requesting completion and 
signature of an authorization and consent to release form for 
specific private medical records.  As no release form has 
been received, the Board will continue with the veteran's 
appeal.  


FINDINGS OF FACT

1.  The veteran's right wrist disability is not shown to be 
characterized by ankylosis. 

2.  The objective evidence of record does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
wrist so as to render impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a right wrist fracture with loose 
bodies at the region of triangular fibrocartilage have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5010, 
5215 (2002).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the veteran's 
right wrist.  38 C.F.R. § 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well-
grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in January 1999 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in February 1999 and November 1999 
letters and rating decisions of the evidence needed to 
substantiate his claim, and he was provided an opportunity to 
submit such evidence.  Moreover, in an April 1999 statement 
of the case, the RO notified the veteran of regulations 
pertinent to increased rating claims, informed him of the 
reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  

In a January 2001 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his increased rating 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
records.  In addition, the veteran was provided with a VA 
examination in September 1999.  The Board finds that all 
known and ascertainable medical records have been obtained 
and are associated with the claims file.  The veteran does 
not appear to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at his January 1999 and March 2000 personal 
hearings; lay statements; VA outpatient treatment records; 
and a VA examination report.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2002).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2002).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2002).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The veteran is currently assigned a 10 percent disability 
rating for residuals of a right wrist fracture with loose 
bodies at the region of triangular fibrocartilage under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5215 
(2002).  Title 38 C.F.R. Part 4, § 4.27 (2002) provides that 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  In the absence of limitation of motion, and when 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent disability rating 
will be assigned.  Id.

Under Diagnostic Code 5215 (limitation of motion of the 
wrist), the schedular criteria contemplate a 10 percent 
disability rating for dorsiflexion less than 15 degrees.  A 
10 percent disability rating is also warranted for palmar 
flexion limited in line with forearm.  See 38 C.F.R. § 4.71a 
(2002).  Full range of motion for the wrist is considered to 
be dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  See 38 C.F.R. § 4.71a, Plate I (2002).  

In order for the veteran to be awarded a higher evaluation 
for his right wrist disability, the Board has considered 
other potentially applicable diagnostic codes.  In this 
regard, Diagnostic Code 5214, provides for ratings ranging 
from 30 percent to 50 percent for a major wrist disability 
where there is favorable or unfavorable ankylosis of the 
wrist.  See 38 C.F.R. § 4.71a.  

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's right wrist disability.  

A February 1999 X-ray report noted that the veteran's right 
wrist pain was due to remote trauma to the third metacarpal 
head.  Calcification of the triangular fibrocartilage, 
consistent with calcium pyrophosphate deposition disease was 
seen, remote trauma to the third metacarpal head, and 
secondary ossification center versus a whole fracture of the 
ulnar styloid was observed.   

At his September 1999 VA examination, the veteran complained 
of continuous pain, stiffness, and popping with movement of 
his right wrist.  It was noted that he was right-handed.  He 
also reported right wrist fatigability and stated that he 
often dropped items such as coffee cups and hammers due to 
fatigability.  He denied flare-ups of joint disease or use of 
a brace.  Upon examination, the examiner found no evidence of 
inflammatory arthritis.  Range of motion testing revealed 
dorsiflexion to 60 degrees, plantar flexion to 45 degrees, 
radial deviation to 15 degrees, and ulnar deviation to 35 
degrees.  X-rays showed an old avulsion fracture with 
possible degeneration of the triangular fibrocartilage.  It 
was also noted that the loose bodies present at the region of 
the triangular fibrocartilage "could be indicative" of 
degeneration of the triangular fibrocartilage.  Ultimately, 
the veteran was diagnosed with history of ulnar radius 
fracture.  

At his January 1999 and March 2000 personal hearings, the 
veteran testified that he had continuous right wrist pain.  
In March 2000, the veteran's wife stated that he had 
exhibited problems with his grip and often dropped things.  
She also asserted that he had complained of numbness and 
tingling from the middle of his right forearm to his fingers.  
She stated that the majority of his problems stemmed from 
coordination, though she believed some were due to arthritis.  
She also reported that he occasionally wore a wrist brace 
during the day.  It was noted that the veteran was able to 
dress himself and that he mowed his lawn with a riding lawn 
mower. 

Based, in part, on the above medical evidence, the RO granted 
the veteran an increased evaluation of 10 percent for his 
right wrist disability in a November 1999 rating decision.  
In that decision, the RO determined that the 10 percent 
evaluation was in order based on a showing of painful or 
limited motion of a major joint affected by degeneration.  
For the reasons set forth below, the Board concurs in the 
assessment that a 10 percent disability evaluation is in 
order for the veteran's right wrist disability.

In this regard, the Board finds that the medical evidence of 
record does not demonstrate that a rating in excess of 10 
percent is warranted for the veteran's right wrist 
disability.  The evidence contains no record of ankylosis.  
As such, an increased evaluation under Diagnostic Code 5214 
is not in order.  Similarly, a 10 percent evaluation is the 
highest schedular disability rating available under 
Diagnostic Code 5215.  Diagnostic Code 5003 would not provide 
a higher evaluation as limitation of the right wrist is 
shown.

The Board has considered rating the disability under other 
diagnostic codes.  However, the veteran does not have bone 
fusion or limitation of pronation (Diagnostic Code 5213); or 
impairment of the radius with nonunion (Diagnostic Code 
5212); or impairment of the ulna with nonunion (Diagnostic 
Code 5211).  38 C.F.R. § 4.71a.

Further, because the veteran is in receipt of the highest 
schedular evaluation for limitation of motion under 
Diagnostic Code 5215 and a higher rating requires ankylosis, 
the provisions of 38 C.R.R. §§ 4.40, 4.45 are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Moreover, to the extent that the veteran experiences some 
pain, fatigue, and weakness, these findings are contemplated 
in the currently assigned rating as the demonstrated 
limitation of motion of the right wrist does not approach the 
degree of limitation of motion required for a 10 percent 
rating under the provisions of Diagnostic Code 5215.  Thus, 
the degree of any additional functional loss has already been 
contemplated in the current 10 percent rating and while the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, they do not provide a basis for an increased 
rating under these circumstances.  

Therefore, the Board finds that the preponderance of the 
evidence is against an increased rating evaluation for the 
veteran's right wrist disability and his appeal is denied.  
In denying this claim, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b).  

C.  Extraschedular consideration

In the April 1999 statement of the case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected right wrist disability.  Since 
this matter has been adjudicated by the RO, the Board will 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2002); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The 
veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. 

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his right wrist disability has 
resulted in marked interference with employment so as to 
render impracticable the application of the regular schedular 
standards.  In addition, the veteran has not presented 
evidence to show that he has been hospitalized frequently due 
to his right wrist.  The evidence has shown that the veteran 
is retired from employment and there is no indication that 
his retirement was due to his right wrist disability.  While 
the veteran has asserted that disability causes pain and 
impairment, such impairment is contemplated in the disability 
ratings that have been assigned.  Loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. 
§ 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board has been unable to identify any other factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.

In short, the veteran's service-connected right wrist 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Accordingly, an extraschedular 
evaluation is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a right wrist fracture with loose bodies at the region of 
triangular fibrocartilage is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

